DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims 
2.	Claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-35 are currently pending.  This office action is in response to the amendment filed on 04/06/2021. 

Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement among Groups I-III , as set forth in the Office action mailed on 03/26/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/26/2020 is withdrawn.  Claims 31-32 , directed to a method of reducing the amount of migratable monoemr and a method of making an article no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

                                                    EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Marain Fundytus on 04/19/2021.
The application has been amended as follows: 
Claim 21 is amended such that the phrase “the monofunctional monomers” is changed to “the at least one monofunctional monomers” , the phrase “the sovlents” is changed “the at least one solvents” and the phrase of “the photoinitiators” is changed to “the at least one photoinitiators”. 
Claim 34 is amended such that the phrase “ propanolamine,” is deleted. 

Allowable Subject Matter
5.	Claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Takanashi (US 6,806,032 B2) and Narayan Sarathy (US 2007/0004815 A1).
Takanashi teaches a composition which comprises a product of a michael addition reaction between an amino group containing compound  and a polyethyelene glycol  di(meth)acrylate which is used in the  preparation of a photosensitive resin composition  (column 7 lines 42-68). The polyethylene glycol di(meth)acrylate is indicated to have from 4 to 14 polyethylene glycol groups  and two 
Takanashi does not teach or fairly suggest the claimed composition which comprises the specifically claimed aminoacrylate having one of the particularly claimed structures. 
Narayan Sarathy teaches the use of amino acrylate oligomers which are made from an dialkanolamine such as diethanolamine being reacted with a multifunctional acrylate monomer  (paragraph 0052 and 0054). Examples of the acrylates which can be used to make the oligomer include tetraethylene glycol diacryalte tetrapropylene glycol diacrylate, polyethylene glycol diacryalte, polypropylene glycol diacrylate (paragraph 0054) which would indicate meet the claimed limitation of the amounts of alkylene oxide unites per acrylate group.  Additionally the oligomer is indicated to include at least one polymerizable acrylate functionality (paragraph 0041) which would in turn indicate that the amount of the amine group to the acrylate group would comprise more acrylate groups than amine groups in the Michael reaction that forms the oligomer. 
Narayan Sarathy further teaches a mixture of 11.1 g of isophorone diisocyanate, 8.4g of hexamethylene diisocyanate, monochloropheyl phosphate, phenothiazine, dibutyltin dilaurate, 3.4 g of dipropylene glycol  and 8.3 grams of an amino acrylate made from hexanediol diacrylate and diethanolamine  (paragraph 0074 and 0059).  This indicates that approximately 31.2 grams where present in the mixture and as such hexamethylene diisocyanate would be considered to be a monomer having two polymerizable group and having a molecular weight of approximately 168 g/mol which is present in an amount of approximately 27 wt% of the composition and the amino acrylate is present in an amount of approximately 26.6 wt %.  This composition when reacted is indicated to be crosslinked by uv light (paragraph 0075) which indicates that the acrylate monomers in the unreacted composition 
Narayan Sarathy does not specifically teach or fairly suggest the claimed composition which comprises the specifically claimed aminoacrylate having one of the particularly claimed structures as the only claimed amino acrylates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-2, 4-5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763